               Case 1:19-cv-08233-ALC Document 1 Filed 09/04/19 Page 1 of 24




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
–––––––––––––––––––––––––––––––––––––––––                 x
CARL MACK and ALEC GABLE, on behalf of                    :
themselves and all others similarly situated,             :
                                                          :      Case No.
                       Plaintiffs,                        :
                                                          :
v.                                                        :
                                                          :
E. MISHAN & SONS, INC.                                    :            CLASS ACTION
                                                          :             COMPLAINT
                  Defendant.                              :
  _______________________________________                 x       JURY TRIAL DEMANDED



                                            INTRODUCTION

          1.        Plaintiffs Carl Mack and Alec Gable are consumers who purchased cooking pans

     manufactured, marketed and sold by Defendant. The packaging on the pan prominently

     described the pan’s “non-stick” features (the “Nonstick Representations”).

          2.        However, food sticks to the pan and the Nonstick Representations are false.

          3.        Mr. Mack and Mr. Gable bring this action as a class action on behalf of

     purchasers of the pans and Defendant’s other “non-stick” cookware seeking refunds and

     injunctive relief to stop Defendant’s unlawful practices.

                                     JURISDICTION AND VENUE

          4.        This Court has subject matter jurisdiction under the Class Action Fairness Act, 28

     U.S.C. section 1332(d) in that: (1) this is a class action involving more than 100 class members;

                                                      1
           Case 1:19-cv-08233-ALC Document 1 Filed 09/04/19 Page 2 of 24




(2) Plaintiff Mack is a citizen of the State of Maryland, Plaintiff Gable is a citizen of the State of

Arizona, Defendant is a citizen of the State of New York, and more than two-thirds of Class

Members reside outside New York; and (3) the amount in controversy is in excess of $5,000,000,

exclusive of interests and costs.

      5.         This Court has personal jurisdiction over Defendant because Defendant’s

principal place of business is in New York. In addition, Defendant conducts and transacts

business in the State of New York, contracts to supply goods within the State of New York, and

supplies goods within the State of New York.

      6.         Venue is proper because Defendant resides in the Southern District of New York,

and a substantial part of the events or omissions giving rise to the claims in this case occurred in

this District.

The Parties

      7.         Plaintiff Carl Mack is a resident of Maryland.

      8.         Plaintiff Alec Gable is a resident of Nevada.

      9.         Defendant E. Mishan and Sons, Inc. is a New York corporation with its principal

place of business in New York at 230 Fifth Avenue, Suite 800, New York, New York. E.

Mishan and Sons does business as “Emson” and sells the pans and other cookware under the

brand name “Gotham Steel.”




                                                  2
          Case 1:19-cv-08233-ALC Document 1 Filed 09/04/19 Page 3 of 24




Allegations Specific to Mr. Mack

    10.         Mr. Mack purchased a single pan from KMart in Oxen Hill, Maryland in

December of 2016.

    11.         Mr. Mack relied on the Nonstick Representations on the cardboard cover on the

pan as well as the TV advertisements he had seen.

    12.         At the time of his purchase, because of the Gotham Steel commercials he had

seen, Mr. Mack believed that he didn’t need butter or oil when cooking. In the commercials, Mr.

Mack even saw an example of candy burning in the pans and then just being wiped out of the

pan with a cloth.

    13.         Though Mr. Mack thought he was buying a nonstick pan, the food began to stick

severely to the pan within one month of purchase. Ultimately Mr. Mack stopped using it.

    14.         If Mr. Mack thought that in the future he could rely on the Nonstick

Representations or similar representations made by Defendant, he would buy the pans again.

Allegations Specific to Mr. Gable

    15.         Mr. Gable purchased two pans from the Gotham Steel website on May 25, 2018

for a total of $50.82.

    16.         Mr. Gable purchased the pans solely based on the representation that the pans

were “non-stick” and that the pans did not require butter or oil to cook with.

    17.         Mr. Gable saw these representations on television.



                                                 3
          Case 1:19-cv-08233-ALC Document 1 Filed 09/04/19 Page 4 of 24




    18.        Mr. Gable tried to fry eggs in one of the pans shortly after he purchased the pans

and the eggs stuck to the pan.

    19.        Mr. Gable found that other foods stuck to the pans as well.

    20.        At first, Mr. Gable used the pans daily. After the first two uses, he began to cook

with oil and butter but food still stuck frequently to the pans. The pans were often caked with

black burnt marks and Mr. Gable discarded them after about a month.

    21.        If Mr. Mack thought that in the future he could rely on the Nonstick

Representations or similar representations made by Defendant, he would buy the pans again.

General Allegations

    22.        E. Mishan and Sons (“Emson”) markets and sells cooking pans and other

cookware (the “Products”) under the brand name “Gotham Steel.”

    23.        Emson sells the pans through websites such as Amazon.com, Overstock.com, and

in stores such as CVS, Wal-Mart, and Bed, Bath & Beyond. It also sells through television

infomercials and programs like the Home Shopping Network.

    24.        The pans are sold individually for approximately $20.

    25.        The pans state prominently:

                            NON-STICK COOKWARE

                            NO OIL OR BUTTER NEEDED!

                            NO STICKING!



                                                 4
Case 1:19-cv-08233-ALC Document 1 Filed 09/04/19 Page 5 of 24




                              5
      Case 1:19-cv-08233-ALC Document 1 Filed 09/04/19 Page 6 of 24




26.       The pans are also sold as part of sets of cookware.

27.       The box the pans and cookware are sold in states prominently:

                         NO STICKING!

                         NO OIL OR BUTTER NEEDED!

                         NON-STICK TI-CERAMA COATING




                                           6
          Case 1:19-cv-08233-ALC Document 1 Filed 09/04/19 Page 7 of 24




    28.        The television commercial features “Celebrity Chef Daniel Green” stating that

Gotham Steel is “the newest technology in nonstick cookware made with ceramic and

superstrong titanium.” The commercial shows Mr. Green moving the pan around over a stove

while fried eggs slide around the pan without sticking. Mr. Green exclaims while doing this,

“It’s literally like cooking on air! Everything slides right off!” Mr. Green then slides the eggs

off the pan on to a plate, which the eggs do without any sticking.

    29.        Mr. Green than demonstrates how smores can be prepared in the pan, the pan can

be placed into the oven to bake the smores, and then the smores will slide easily out of the pan

when finished with no sticking.

    30.        A gentleman in a blue shirt then says to the camera, “I never thought a pan would

make my life easier, but it really has.”




                                                 7
          Case 1:19-cv-08233-ALC Document 1 Filed 09/04/19 Page 8 of 24




    31.        The commercial then cuts back to Mr. Green stirring eggs in the pan with a fork

and then a mixer, and saying, “No oil or butter! And absolutely no sticking!”

    32.        Mr. Green then shows how burnt cheese sticks to a regular frying pan, but slides

right off the Gotham Steel pan.

    33.        Mr. Green then demonstrates that the pan can be cleaned by wiping it with a paper

towel, leaving no residue stuck to the pan.

    34.        Other commercials show burning other difficult to clean items such as candy in a

pan. These too are cleaned out by wiping with a paper towel leaving no residue stuck to the pan.

    35.        These statements are referred to collectively as the “Nonstick Representations.”

    36.        These Nonstick Representations are false.

    37.        Mr. Mack and Mr. Gable experienced food sticking when used as advertised.

They experienced items burning onto the pans and being hard to clean. Their experience was a

common one.

    38.        Excerpts from complaints from Amazon.com include:


                      ►I bought this pan and from the very beginning the food had stuck to the
                      pan and ended up getting scratched.

                      ►[E]ncountered the surface sticking after about a month of use.

                      ►After 3d use egg is sticking to pot.

                      From Consumer Reports Customer Complaints:
                      ►Loved it at first. It says that food doesn’t stick, but if you don’t put

                                                8
          Case 1:19-cv-08233-ALC Document 1 Filed 09/04/19 Page 9 of 24




                       anything in the pan, the food sticks.

                       ►After using 3 times everything sticks to this pan…

                       ►From the beginning everything sticks to this pan.

                       ►It is worthless after a few uses. Absolutely everything sticks to it.

                       ►[A]fter a month everything sticks to it.

                       ►This is the worst pan I ever purchased everything stick to the bottom…

                                    CLASS ALLEGATIONS

    39.        Plaintiffs bring this matter on behalf of themselves and those similarly situated.

As detailed at length in this Complaint, Defendant orchestrated deceptive marketing and labeling

practices. Defendant’s customers were uniformly impacted by and exposed to this misconduct.

Accordingly, this Complaint is suited for classwide resolution, including injunctive relief.

    40.        The Class is defined as all consumers who purchased the Products anywhere in

the United States during the Class Period (the “Class”).

    41.        This action should be maintained as a class action under Rule 23(a), satisfying the

class action prerequisites of numerosity, commonality, typicality, and adequacy because:

    42.        Numerosity: Class Members are so numerous that joinder of all members is

impracticable. Plaintiffs believe that there are thousands of consumers who are Class Members

described above who have been damaged by Defendant’s deceptive and misleading practices.

    43.        Commonality: The questions of law and fact common to the Class Members


                                                 9
          Case 1:19-cv-08233-ALC Document 1 Filed 09/04/19 Page 10 of 24




which predominate over any questions which may affect individual Class Members include, but

are not limited to:

               a. Whether Defendant is responsible for the conduct alleged herein which was

                      uniformly directed at all consumers who purchased the Products;

               b. Whether Defendant’s misconduct set forth in this Complaint demonstrates that

                      Defendant has engaged in unfair, fraudulent, or unlawful business practices

                      with respect to the advertising, marketing, and sale of its Products;

               c. Whether Defendant made false and/or misleading statements to the Class and

                      the public concerning the Products;

               d. Whether Defendant’s false and misleading statements concerning their

                      Products were likely to deceive the public;

               e. Whether Plaintiffs and the Class are entitled to injunctive relief;

               f. Whether Plaintiffs and the Class are entitled to money damages under the

                      same causes of action as the other Class Members.

    44.        Typicality: Plaintiffs are members of the Class. Plaintiffs’ claims are typical of

the claims of each Class Member in that every member of the Class was susceptible to the same

deceptive, misleading conduct and purchased the Defendant’s Products. Plaintiffs are entitled to

relief under the same causes of action as the other Class Members.

    45.        Adequacy: Plaintiffs are adequate Class representatives because their interests do

not conflict with the interests of the Class Members they seek to represent; their consumer fraud

                                                   10
          Case 1:19-cv-08233-ALC Document 1 Filed 09/04/19 Page 11 of 24




claims are common to all members of the Class and they have a strong interest in vindicating

their rights; and they have retained counsel competent and experienced in complex class action

litigation and intend to vigorously prosecute this action.

    46.        Predominance: Pursuant to Rule 23(b)(3), the common issues of law and fact

identified above predominate over any other questions affecting only individual members of the

Class. The Class issues fully predominate over any individual issue because no inquiry into

individual conduct is necessary; all that is required is a narrow focus on Defendant’s deceptive

and misleading marketing and labeling practices.

    47.        Superiority: A class action is superior to the other available methods for the fair

and efficient adjudication of this controversy because:

           a. The joinder of thousands of individual Class Members is impracticable,

               cumbersome, unduly burdensome, and a waste of judicial and/or litigation

               resources;

           b. The individual claims of the Class Members are modest compared with the

               expense of litigating the claim, thereby making it impracticable, unduly

               burdensome, and expensive—if not totally impossible—to justify individual

               actions;

           c. When Defendant’s liability has been adjudicated, all Class Members’ claims can

               be determined by the Court and administered efficiently in a manner far less

               burdensome and expensive than if it were attempted through filing, discovery, and

                                                 11
          Case 1:19-cv-08233-ALC Document 1 Filed 09/04/19 Page 12 of 24




               trial of all individual cases;

           d. This class action will promote orderly, efficient, expeditious, and appropriate

               adjudication and administration of Class claims;

           e. Plaintiffs know of no difficulty to be encountered in the management of this

               action that would preclude its maintenance as a class action;

           f. This class action will assure uniformity of decisions among Class Members;

           g. The Class is readily definable and prosecution of this action as a class action will

               eliminate the possibility of repetitious litigation;

           h. Class Members’ interests in individually controlling the prosecution of separate

               actions is outweighed by their interest in efficient resolution by single class

               action; and

           i. It would be desirable to concentrate in this single venue the litigation of all

               plaintiffs who were induced by Defendant’s uniform false advertising to purchase

               their Products.

    48.        Accordingly, this Class is properly brought and should be maintained as a class

action under Rule 23(b)(3) because questions of law or fact common to Class Members

predominate over any questions affecting only individual members, and because a class action is

superior to other available methods for fairly and efficiently adjudicating this controversy.

                                 INJUNCTIVE CLASS RELIEF

    49.        Rules 23(b)(1) and (2) contemplate a class action for purposes of seeking class-

                                                  12
          Case 1:19-cv-08233-ALC Document 1 Filed 09/04/19 Page 13 of 24




wide injunctive relief. Here, Defendant has engaged in conduct resulting in misleading

consumers about its Products. Since Defendant’s conduct has been uniformly directed at all

consumers in the United States, and the conduct continues presently, injunctive relief on a class-

wide basis is a viable and suitable solution to remedy Defendant’s continuing misconduct.

Plaintiffs would purchase the Products again if they could be certain that the Nonstick

Representations were reliable.

    50.        The injunctive Class is properly brought and should be maintained as a class

action under Rule 23(a), satisfying the class action prerequisites of numerosity, commonality,

typicality, and adequacy because:

           a. Numerosity: Individual joinder of the injunctive Class Members would be wholly

               impracticable. Defendant’s Products have been purchased by thousands of people

               throughout the United States;

           b. Commonality: Questions of law and fact are common to members of the Class.

               Defendant’s misconduct was uniformly directed at all consumers. Thus, all

               members of the Class have a common cause against Defendant to stop its

               misleading conduct through an injunction. Since the issues presented by this

               injunctive Class deal exclusively with Defendant’s misconduct, resolution of

               these questions would necessarily be common to the entire Class. Moreover,

               there are common questions of law and fact inherent in the resolution of the

               proposed injunctive class, including, inter alia:

                                                13
          Case 1:19-cv-08233-ALC Document 1 Filed 09/04/19 Page 14 of 24




                      i. Resolution of the issues presented in the 23(b)(3) class;

                     ii. Whether members of the Class will continue to suffer harm by virtue of

                         Defendant’s deceptive product marketing and labeling; and

                    iii. Whether, on equitable grounds, Defendant should be prevented from

                         continuing to deceptively mislabel their Products with the Nonstick

                         Representations.

           c. Typicality: Plaintiffs’ claims are typical of the claims of the injunctive Class

               because their claims arise from the same course of conduct (i.e. Defendant’s

               deceptive and misleading marketing, labeling, and advertising practices).

               Plaintiffs are typical representatives of the Class because, like all members of the

               injunctive Class, they purchased Defendant’s Products which were sold unfairly

               and deceptively to consumers throughout the United States.

           d. Adequacy: Plaintiffs will fairly and adequately represent and protect the interests

               of the injunctive Class. Their consumer protection claims are common to all

               members of the injunctive Class and they have a strong interest in vindicating

               their rights. In addition, Plaintiffs and the Class are represented by counsel who is

               competent and experienced in both consumer protection and class action

               litigation.

    51.        The injunctive Class is properly brought and should be maintained as a class

action under Rule 23(b)(2) because Plaintiffs seek injunctive relief on behalf of the Class

                                                14
          Case 1:19-cv-08233-ALC Document 1 Filed 09/04/19 Page 15 of 24




Members on grounds generally applicable to the entire injunctive Class. Certification under Rule

23(b)(2) is appropriate because Defendant has acted or refused to act in a manner that applies

generally to the injunctive Class (i.e. Defendant has marketed its Products using the same

Nonstick Representations to all of the Class Members). Any final injunctive relief or declaratory

relief would benefit the entire injunctive Class as Defendant would be prevented from continuing

its misleading and deceptive marketing practices and would be required to honestly describe its

Products. Plaintiffs would purchase the Products again if they believed they could rely on the

Nonstick Representations in the future.

                                  FIRST CAUSE OF ACTION
                            VIOLATION OF NEW YORK GBL § 349
                              (On Behalf of Plaintiffs and the Class)

    52.         Plaintiffs repeat and reallege each and every allegation contained in all the

foregoing paragraphs as if fully set forth herein.

    53.         New York General Business Law Section 349 (“GBL § 349”) declares unlawful

“[d]eceptive acts or practices in the conduct of any business, trade, or commerce or in the

furnishing of any service in this state . . .”

    54.         The conduct of Defendant alleged herein constitutes recurring, “unlawful”

deceptive acts and practices in violation of GBL § 349, and as such, Plaintiffs and the Class

Members seek monetary damages and the entry of preliminary and permanent injunctive relief

against Defendant, enjoining it from inaccurately describing, labeling, marketing, and promoting

the Products.

                                                 15
          Case 1:19-cv-08233-ALC Document 1 Filed 09/04/19 Page 16 of 24




    55.        There is no fully adequate remedy at law.

    56.        Defendant misleadingly, inaccurately, and deceptively advertises and markets its

Products to consumers.

    57.        Defendant’s false Nonstick Representations constitute consumer-oriented conduct

which is misleading in a material way in that it, inter alia, induced Plaintiffs and the Class

Members to purchase and pay a premium for Defendant’s Products and to use the Products when

they otherwise would not have. Defendant made their untrue and/or misleading statements and

representations willfully, wantonly, and with reckless disregard for the truth.

    58.        Plaintiffs and the Class Members have been injured inasmuch as they paid a

premium for products based on the Nonstick Representations. Accordingly, Plaintiffs and the

Class Members received less than what they bargained and/or paid for.

    59.        Defendant’s Nonstick Representations induced Plaintiffs and the Class Members

to buy Defendant’s Products and to pay a premium price for them.

    60.        Defendant’s deceptive and misleading practices constitute a deceptive act and

practice in the conduct of business in violation of New York General Business Law §349(a) and

Plaintiffs and the Class Members have been damaged thereby.

       58.     As a result of Defendant’s recurring and unlawful deceptive acts and practices,

Plaintiffs and the New York Class Members are entitled to monetary, compensatory, treble and

punitive damages, injunctive relief, restitution and disgorgement of all moneys obtained by

means of Defendant’s unlawful conduct, interest, and attorneys’ fees and costs.

                                                 16
         Case 1:19-cv-08233-ALC Document 1 Filed 09/04/19 Page 17 of 24




                               SECOND CAUSE OF ACTION
                           VIOLATION OF NEW YORK GBL § 350
                             (On Behalf of Plaintiffs and the Class)

       59.     Plaintiffs repeat and reallege each and every allegation contained in all the

foregoing paragraphs as if fully set forth herein.

       60.     N.Y. Gen. Bus. Law § 350 provides, in part, as follows:

                               False advertising in the conduct of any business, trade or
                               commerce or in the furnishing of any service in this state is hereby
                               declared unlawful.

       61.     N.Y. Gen. Bus. Law § 350a(1) provides, in part, as follows:

                               The term ‘false advertising’ means advertising, including labeling,
                               of a commodity, or of the kind, character, terms or conditions of
                               any employment opportunity if such advertising is misleading in a
                               material respect. In determining whether any advertising is
                               misleading, there shall be taken into account (among other things)
                               not only representations made by statement, word, design, device,
                               sound or any combination thereof, but also the extent to which the
                               advertising fails to reveal facts material in the light of such
                               representations with respect to the commodity or employment to
                               which the advertising relates under the conditions proscribed in
                               said advertisement, or under such conditions as are customary or
                               usual. . .

       62.     Defendant’s labeling and advertisements contain untrue and materially misleading

statements concerning Defendant’s Products inasmuch as the Nonstick Representations are false.

       63.     Plaintiffs and the Class Members have been injured inasmuch as they relied upon

the labeling, packaging and advertising and paid a premium for the Products which bore the false

Nonstick Representations. Accordingly, Plaintiffs and the Class Members received less than


                                                 17
         Case 1:19-cv-08233-ALC Document 1 Filed 09/04/19 Page 18 of 24




what they bargained and/or paid for.

       64.     Defendant’s advertising, packaging and products’ labeling induced the Plaintiffs

and the Class Members to buy Defendant’s Products.

       65.     Defendant made their untrue and/or misleading statements and representations

willfully, wantonly, and with reckless disregard for the truth.

       66.     Defendant’s conduct constitutes multiple, separate violations of N.Y. Gen. Bus.

Law § 350.

       67.     Defendant made the material misrepresentations described in this Complaint in

Defendant’s advertising, and on the Products’ packaging and labeling.

       68.     Defendant’s material misrepresentations were substantially uniform in content,

presentation, and impact upon consumers at large. Moreover, all consumers purchasing the

Products were and continue to be exposed to Defendant’s material misrepresentations.

       69.     As a result of Defendant’s recurring and unlawful deceptive acts and practices,

Plaintiffs and Class Members are entitled to monetary, compensatory, treble and punitive

damages, injunctive relief, restitution and disgorgement of all moneys obtained by means of

Defendant’s unlawful conduct, interest, and attorneys’ fees and costs.

                               THIRD CAUSE OF ACTION
                           BREACH OF EXPRESS WARRANTY
                        (On Behalf of Plaintiffs and All Class Members)

       70.     Plaintiffs repeat and reallege each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.
                                                 18
         Case 1:19-cv-08233-ALC Document 1 Filed 09/04/19 Page 19 of 24




       71.     Defendant provided the Plaintiffs and Class Members with an express warranty in

the form of the Nonstick Representations which were written affirmations of fact.

       72.     The Nonstick Representations were not couched as “belief” or “opinion,” and

were not “generalized statements of quality not capable of proof or disproof.”

       73.     These affirmations of fact became part of the basis for the bargain and were

material to the Plaintiffs’ and Class Members’ transactions.

       74.     Plaintiffs and Class Members reasonably relied upon the Defendant’s affirmations

of fact and justifiably acted in ignorance of the material facts omitted or concealed when they

decided to buy Defendant’s Products.

       75.     Within a reasonable time after they knew or should have known of Defendant’s

breach, Plaintiffs, on behalf of himself and Class Members, placed Defendant on notice of their

breach, giving Defendant an opportunity to cure their breach, which they refused to do.

       76.     Defendant breached the express warranty because the Products are not "nonstick.”

       77.     As a direct and proximate result of Defendant’s breach of express warranty,

Plaintiffs and Class Members were damaged in the amount of the price they paid for the

Products, in an amount to be proven at trial.

                              FOURTH CAUSE OF ACTION
                        VIOLATION OF THE MAGNUSON-MOSS
                         WARRANTY ACT, 15 U.S.C. § 2301 et seq.
                       (On Behalf of Plaintiffs and All Class Members)

       78.     Plaintiffs repeat and reallege each and every allegation contained in the foregoing

                                                19
         Case 1:19-cv-08233-ALC Document 1 Filed 09/04/19 Page 20 of 24




paragraphs as if fully set forth herein.

       79.     The Magnuson-Moss Warranty Act provides a federal remedy for consumers who

have been damaged by the failure of a supplier or warrantor to comply with any obligation under

a written warranty or implied warranty, or other various obligations established under the

Magnuson-Moss Warranty Act, 15 U.S.C. § 2301 et seq.

       80.     The Products are “consumer products” within the meaning of the Magnuson-Moss

Warranty Act, 15 U.S.C. § 2301(1).

       81.     Plaintiffs and other members of the Class are “consumers” within the meaning of

the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(3).

       82.     Defendant is a “supplier” and “warrantor” within the meaning of the Magnuson-

Moss Warranty Act, 15 U.S.C. §§ 2301(4) and 2301(5).

       83.     Defendant made the Nonstick Representations in writing.

       84.     These statements were made in connection with the sale of the Products and relate

to the nature of the Products and affirm and promise that the Products are as represented and

defect free and, as such, are “written warranties” within the meaning of the Magnuson-Moss

Warranty Act, 15 U.S.C. § 2301(6)(A).

       85.     The Products do not conform to the Defendant’s written warranty in the form of

the Nonstick Representations and therefore violate the Magnuson-Moss Warranty Act, 15 U.S.C.

§ 2301 et seq. Consequently, Plaintiffs and the other members of the Class have suffered injury

and are entitled to damages in an amount to be proven at trial.

                                                20
         Case 1:19-cv-08233-ALC Document 1 Filed 09/04/19 Page 21 of 24




                            FIFTH CAUSE OF ACTION
              BREACH OF IMPLIED WARRANTY OF MERCHANTIBILITY
                    (On Behalf of Plaintiffs and All Class Members)

       86.     Plaintiffs repeat and reallege each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       87.     Defendant is in the business of manufacturing, distributing, marketing and

advertising the pans described above.

       88.     Under the Uniform Commercial Code’s implied warranty of merchantability, the

Defendant warranted in writing and on the advertising and packaging that the pans were

“Nonstick.”

       89.     Defendant breached the implied warranty of merchantability in that Defendant’s

Products’ characteristics deviate from the label and products’ description, and reasonable

consumers expecting a product that conforms to its label would not accept the Defendant’s

Products if they knew the pans did not conform to the Nonstick Representations.

       90.     Within a reasonable amount of time after the Plaintiffs discovered the Products’

misrepresentations, Plaintiffs notified the Defendant of such breach.

       91.     The inability of the Defendant’s Products to meet the label description was wholly

due to the Defendant’s fault and without Plaintiffs’ or Class Members’ fault or neglect, and was

solely due to the Defendant’s manufacture and distribution of the Products to the public.

       92.     As a result of the foregoing, Plaintiffs and Class Members have been damaged in

the amount paid for the Defendant’s Products, together with interest thereon from the date of

                                                21
         Case 1:19-cv-08233-ALC Document 1 Filed 09/04/19 Page 22 of 24




purchase.

                               SIXTH CAUSE OF ACTION
                                    Unjust Enrichment
                   (Brought on Behalf of Plaintiffs and All Class Members)

       93.     Plaintiffs reallege and incorporate by reference each preceding paragraph as

though set forth at length herein.

       94.     Plaintiffs and the Class members conferred benefits on Defendant when they

purchased the Gotham Steel pans or cookware.

       95.     Under the circumstances, it would be against equity and good conscience to

permit Defendant to retain the entirety of the benefits conferred on it when Plaintiffs and the

Class purchased the Products. This is because Defendant knew that the Nonstick

Representations were material to consumers yet false. Plaintiffs and the Class members would

not have purchased the Products if they had known the truth about the Nonstick Representations.

       96.     It would therefore be unjust and inequitable for Defendant to retain all of the

benefits they received and not provide restitution to Plaintiffs and the Class.

                                         JURY DEMAND

       Plaintiffs demand a trial by jury on all issues.

                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiffs, on behalf of themselves and the Class, pray for judgment as follows:

   (a) Declaring this action to be a proper class action and certifying Plaintiffs as the

       representatives of the Class under Rule 23 of the FRCP;

                                                 22
        Case 1:19-cv-08233-ALC Document 1 Filed 09/04/19 Page 23 of 24




   (b) Entering preliminary and permanent injunctive relief against Defendant, directing

      Defendant to correct their practices and to comply with consumer protection statutes

      nationwide, including New York consumer protection laws;

   (c) Awarding monetary damages, including actual or statutory damages and treble damages;

   (d) Awarding punitive damages;

   (e) Awarding Plaintiffs and Class Members their costs and expenses incurred in this action,

      including reasonable allowance of fees for Plaintiffs’ attorneys and experts, and

      reimbursement of Plaintiffs’ expenses; and

   (f) Granting such other and further relief as the Court may deem just and proper.

Dated: September 4, 2019


                                                          THE SULTZER LAW GROUP P.C.

                                                             Jason P. Sultzer /s/
                                                   By: __________________________________
                                                                           Jason P. Sultzer, Esq.
                                                                             Joseph Lipari, Esq.
                                                                           Adam Gonnelli, Esq.
                                                               85 Civic Center Plaza, Suite 200
                                                                      Poughkeepsie, NY 12601
                                                                            Tel: (845) 483-7100
                                                                            Fax: (888) 749-7747
                                                              sultzerj@thesultzerlawgroup.com




                                              23
Case 1:19-cv-08233-ALC Document 1 Filed 09/04/19 Page 24 of 24




                                                            WALSH PLLC

                                                        Bonner Walsh, Esq.
                                                      1651 Long Haul Road
                                                      Grangeville, ID 83530
                                                        Tel: (541) 359-2827
                                                       Fax: (866) 503-8206
                                                     bonner@walshpllc.com


                                         Counsel for Plaintiffs and the Class




                              24
